PER CURIAM.
The record in this case discloses: (1) an unrebutted showing of excusable neglect for failing to file a responsive pleading, (2) a meritorious defense and (3) the exercise of due diligence to set aside a default final judgment. Consequently, we reverse the trial court’s order denying appellant/defendant’s motion to set aside a default and final judgment on the authority of Edwards v. City of Fort Walton Beach, 271 So.2d 136 (Fla.1972); Broward County v. Perdue, 432 So.2d 742 (Fla. 4th DCA 1983); County National Bank v. Sheridan, Inc., 403 So.2d 502 (Fla. 4th DCA 1981).
ANSTEAD, C.J., and HURLEY, J., concur.
LETTS, J., dissents with opinion.